DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the Amended Claims of September 20, 2021, Claims 5, 7, 16, 17, and 20 are pending. Every pending claim has been amended. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 17, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation “the infant milk dual-delivery device”, “the top portion”, and “the infant feeding bottle.” There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hendricks (US 2008/0103475).
Regarding Claim 5, Hendricks discloses infant milk dual-delivery device to transform an infant feeding bottle (12) to an alternate nipple feeding and gavage feeding apparatus as shown in Figure 10. The device comprises a nipple receiving component (the underside of 14b) with a first base and an attachment means (such as threads shown in Figure 2) to connect a nipple to the nipple receiving component and positioned to allow a nipple (90) to be removably connected to the infant milk dual-delivery device to facilitate nipple feeding. 
Hendricks also discloses a gavage milk delivery component (92), with a frustoconical portion, an elongate tube portion connected to and extending outwardly and distally from the frustoconical portion, the elongate tube portion being positioned to connect with an enteral feeding tube (82) to facilitate gavage feeding. 
Hendricks also discloses a retaining ring (at 14b) connected to and in fluid communication with the second base and the first base to secure a base of the gavage milk delivery component to a top portion of the infant feeding bottle.
Positioning the infant milk dual delivery device in a first position (for example, with the nipple portion pointed at a downward angle) enables nipple feeding via the nipple. Positioning the infant milk dual-delivery device in a second position (for example, with the nipple portion pointed directly downward as shown in Figure 10) enables gavage feeding via the gavage milk delivery component. As discussed in Paragraph 0053, “Thus, feeding through the tips 90, 92 can be successfully performed simultaneously or by feeding through one tip 90 or the other tip at separate times.” 
Regarding Claim 17, as discussed above a person having ordinary skill in the art would recognize and find obvious that inverting the infant feeding bottle would initiate . 
Response to Arguments
Applicant's arguments filed 9/20/2021 have been fully considered but they are not persuasive.
Applicant argues that the tips (90 and 92) of Hendricks do not allow a nipple to be disconnected from the cap while positioned for gavage feeding. 
Applicant is correct that the device in Hendricks does not allow for the removal of the nipple during gavage feeding. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the ability to remove the nipple while being used for gavage feeding) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Presently, the claims do not recite that the position of the milk dual-delivery device itself allows for exclusive feeding through either the nipple or gavage outlet. Claim 16 appears to indicate that all that is necessary to use the invention is to invert the infant feeding bottle. 
In the present case, the device of Hendricks does quite clearly show the nipple and gavage feeding paths in a branched configuration. By adjusting the angle at which the bottle and cap are held, a liquid may travel down one or both branches simultaneously. 
Allowable Subject Matter
Claims 7, 17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a DRAFT, PROPOSED Claim 5 and 16 which is believed to more accurately define allowable subject matter. Applicant is encouraged to make use of the AFCP 2.0 Program if the following is acceptable.
 5. (Examiner’s Proposed Amendment) An infant milk dual-delivery device attachable to a feeding bottle, comprising:
a nipple receiving component which allows for the removable attachment of a nipple;
a gavage milk delivery component with a frustoconical portion and an elongate tube portion connectable to an enteral feeding tube; wherein
the nipple receiving component and the gavage milk delivery component are in a branched configuration separated by an angle less than or equal to ninety degrees; and further comprising
a retaining ring removably connected to a top portion of the feeding bottle; wherein 
the positioning of the infant milk dual-delivery device allows for seamless transitioning between only nipple feeding or only gavage feeding.

16. (Examiner’s Proposed Amendment) A method to operate the infant milk dual-delivery device of claim 5, comprising:
attaching the infant milk dual-delivery device to the top portion of the infant feeding bottle with the retaining ring;
attaching the nipple to the nipple receiving component; 
attaching an enteral feeding tube to the gavage milk delivery component; and

by adjusting the position of the infant milk dual-delivery device and the feeding bottle, a user may selectively choose either nipple feeding or gavage feeding; and 
where no fluid enters the nipple receiving component during gavage feeding and no fluid enters the gavage milk delivery component during nipple feeding.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIDEON R. WEINERTH whose telephone number is (571)270-5121. The examiner can normally be reached Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIDEON R WEINERTH/Examiner, Art Unit 3736